 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DONTE BELL,

 9                             Plaintiff,                 CASE NO. 2:19-cv-01727-RAJ-BAT

10           v.                                           ORDER GRANTING STIPULATED
                                                          MOTION TO EXTEND TIME TO
11   NATIONAL CREDIT SYSTEMS, INC.;                       FILE AMENDED ANSWER
     ASSURANT, INC. (a/k/a SURE
12   DEPOSIT); EQUIFAX INFORMATION
     SERVICES, LLC; EXPERIAN
13   INFORMATION SOLUTIONS, INC.; and
     TRANS UNION, LLC,
14
                               Defendants.
15
            Based on the stipulated motion of Defendant National Credit Systems, Inc. (“NCS”) and
16
     Plaintiff Donte Bell (Dkt. 45), it is hereby ORDERED that NCS is granted leave to file its
17
     Amended Answer to the Amended Complaint.
18
            DATED this 22nd day of January, 2020.
19

20
                                                         A
                                                         BRIAN A. TSUCHIDA
21                                                       Chief United States Magistrate Judge
22

23


     ORDER GRANTING STIPULATED MOTION
     TO EXTEND TIME TO FILE AMENDED
     ANSWER - 1
